Citation Nr: 1342478	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1971 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In January 2012, the Board remanded the Veteran's claim for further development, to include a VA examination.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to a compensable evaluation for right ear hearing loss, reclassified as entitlement to a compensable evaluation for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on examination for entry into service.

2.  Pre-existing left ear hearing loss was aggravated by military service.





CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss based upon aggravation have been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service connection for left ear hearing loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In this case, audiometric testing performed during the Veteran's May 1971 enlistment examination revealed hearing loss in the left ear which met the definition of a disability under 38 C.F.R. § 3.385.  Demonstrated pure tones in the left ear were as follows:

Hertz
500
1000
2000
3000
4000
Left
10
10
5
-
55

Here, hearing loss which meets the definition of a disability under 38 C.F.R. § 3.385 was detected during the Veteran's enlistment examination and noted in the report of medical examination in May 1971.  Accordingly, the Board finds that a disability was noted at entry, and that the Veteran may not be presumed to have been sound at the time of his enlistment.   See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

A January 1974 in-service audiological examination of the Veteran's left ear showed pure tone thresholds to be:

Hertz
500
1000
2000
3000
4000
Left
25
20
10
35
55

Upon separation in May 1975, an audiological examination showed results of:

Hertz
500
1000
2000
3000
4000
Left
10
10
5
35
55

Looking at the audiogram results during entrance in May 1971, there is no reading recorded for the left ear auditory threshold at 3000 Hertz.  Affording the Veteran the benefit of doubt, the missing hearing data at 3000 Hertz will be presumed to be a zero result, which is considered normal hearing.  The in-service results from January 1974 show an increase to 35 decibels at 3000 Hertz, and the results from separation in May 1975 also show 35 decibels at 3000 Hertz.  Clinical hearing loss was therefore shown at separation.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The audiology results demonstrated that a threshold shift occurred at 3000 Hertz during the Veteran's military service, and therefore, the Veteran experienced a worsening of his hearing loss in the left ear.  

As the record shows an increase in the Veteran's hearing loss in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.

The only medical opinion of record addressing the issue of aggravation is from the February 2012 VA examination.  The examiner opined that the Veteran's left ear hearing loss preexisted service, and was less than likely related to military noise exposure received during service.  However, the "clear and unmistakable evidence" standard for aggravation cases was not used by the examiner when rendering his opinion.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Thus, the February 2012 VA examiner's opinion lacks probative value.

In sum, left ear hearing loss was noted on entry into service.  Moreover, the evidence shows some increase in severity of the Veteran's left ear hearing loss while in service.  Under the circumstances, the Board finds that the presumption of aggravation was not rebutted and service connection for left ear hearing loss is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss based upon aggravation is granted.


REMAND

The Veteran is also seeking an initial compensable rating for his service-connected right ear hearing loss.  The Board notes that by way of the decision above, left ear hearing loss is now also service-connected, making bilateral hearing loss the service-connected disability.  Ratings assignable for bilateral hearing loss are materially different than ratings to be assigned for a single ear when the other ear is not service-connected.  38 C.F.R. § 4.85 (2013).  In light of the Board's grant of service connection for left ear hearing loss, the claim of entitlement to an initial compensable rating for right ear hearing loss is being remanded for consideration of the issue of entitlement to an initial compensable rating for bilateral hearing loss in the first instance.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


